DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Amendment
The Supplemental Amendment dated Mar. 02, 2022 is entered.
Allowable Subject Matter
Claims 1–9 and 19–27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over Ye et al., US 2008/0295468 (“Ye”).  
Claim 1 describes a filter.  The filter comprises a filter element and a flange surrounding the filter element.  The filter element and the flange are integrated by means of an injection molding process, in which material is injected against a solid filter element in a mold, from which material the flange arises after curing.    
The filter element has an edge portion which extends in its circumferential direction.  The edge portion is provided with a front side, a back side and a side edge.  The side edge extends between the front side and the back side.  The flange is formed as a single unitary body.  The back side is covered by the material of the flange.  The side edge in a circumferential direction of the edge portion is alternatingly entirely and partly covered from the back side by the material of the flange.  The locations where the side edge is entirely covered, the front side is also covered by the material of the flange.
Ye disclsoes a filter system (corresponding to the claimed “filter”), which comprises filter 10 and bezel 20.  Ye Fig. 1, [0012].  The filter system comprises a filter Id.  The filter 10 has an edge portion, which is the outer perimeter of the filter 10. Id.  The outer perimeter of the filter 10 extends in a circumferential direction, because a circumference is defined as “the external boundary or surface of a figure or object.”  Merriam Webster’s Collegiate Dictionary, Tenth Edition (1997).  The outer perimeter is provided with a front side (the side of the outer perimeter facing the viewer, as seen in Fig. 1), a back side (the side of the outer perimeter facing away from the viewer, as seen in Fig. 1), and a side edge (the edge of the outer perimeter) extending between the front and back sides.  Ye Fig. 1.  The bezel 20 is formed as a single unitary body, as seen in Fig. 1.  The back side is covered by material of the bezel 20, as seen in Fig. 1.  The side edge in a circumferential direction is alternatingly entirely and partly covered from the back side by the material of the flange, because the side edge of the filter 10 is entirely covered by clipping tongues 22, but otherwise partly covered by the material of the bezel.  Id. at Fig. 4, [0013].  At the locations where the side edge is entirely covered by the clipping tongues 22, the front side is also covered by the clipping tongues.  Id.  
Ye differs from claim 1 because the filter 10 and the bezel 20 are not integrated by means of an injection molding process.
It would not have been obvious to integrate these two elements by an injection molding process. Rather, the tongues 22 are provided so that the filter 10 can be separated from the bezel 20.  Ye Fig. 4, [0013].
Claim 19 is allowable for reasons similar to claim 1.  Claims 2–9 and 20–27 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776